Title: The American Commissioners: Certificate for a Supercargo, [29 August 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: 


[August 29, 1777]
To all Persons in Authority in any of the United States of America.
The Ship Harmony of Bordeaux, Francis Barboutin Captain and M. Duler Supercargo being bound to the Continent of North America with Merchandize, and uncertain under the present Circumstances what Port she may be able to make; we hereby request that you would Favour the said M. Duler with your Protection and Advice, for the Benefit of the Voyage and the Encouragement of Commerce with this friendly Nation, treating him with the Hospitality and Regard that is everywhere afforded by civiliz’d People to Strangers who arrive among them with amicable Intentions.
Given at Paris this 29th Day of August 1777.
B. FranklinSilas Deane
In Franklin’s hand: General Recommendation of Ship & Cargo
